The wife by her answer admitted complainant's claim under the will, but denied any intention to dispose of the property so as to injure the future interest of others, and stated that she had conveyed her interest only in three of the children of Doll to one Loftin.
The defendant Crumpler stated that he purchased absolutely of Loftin three negroes, which he had since sold; that this purchase was fair, bonafide, for a valuable consideration, without notice of complainant's claim or title.
The cause having been set for hearing was removed into this Court by affidavit; and now,
Let a capias issue against the defendant Crumpler to hold him in custody until he give security in the sum of $2,500, conditioned to abide by and perform the final decree of the Court in this case. *Page 107 
(202)